Exhibit 10.2

AMENDMENT NO. 1 TO

AMENDED & RESTATED LIMITED PARTNERSHIP AGREEMENT

This Amendment No. 1 to the Amended & Restated Limited Partnership Agreement
(this “Amendment”), dated as of March 23, 2016, is among Resource Innovation
Office REIT, Inc., a Maryland corporation (the “General Partner”), Resource
Innovation Office Holdings, LLC and Resource Innovation Office SLP, LLC (the
“Limited Partners”). This Amendment amends the Amended & Restated Limited
Partnership Agreement dated October 1, 2015 among the General Partner and the
Limited Partners (the “Limited Partnership Agreement”).

W I T N E S S E T H

WHEREAS, the General Partner and the Limited Partners are parties to the Limited
Partnership Agreement, which establishes their respective rights and obligations
in connection with Resource Innovation Office OP, LP, which is the partnership
through which the General Partner intends to conduct its current and future
business;

WHEREAS, the General Partner and the Limited Partners desire to amend the
Limited Partnership Agreement pursuant to this Amendment.

NOW, THEREFORE, the General Partner and the Limited Partners hereby modify and
amend the Limited Partnership Agreement as follows:

1. Defined Terms. Capitalized terms used herein shall have the meanings set
forth in the Advisory Agreement.

2. Amendment to the Limited Partnership Agreement.

Section 4.2(d) of the Limited Partnership Agreement is hereby deleted and
replaced with the following:

4.2(d) The Partnership issued Special Limited Partnership Units to Resource
SLP in exchange for the cash contribution reflected on Exhibit A hereto and for
services performed or to be performed from the date of issuance until the date
of termination of the Advisory Agreement, by Affiliates of Resource SLP for
the Partnership and its Subsidiaries, and admitted such Person as the Special
Limited Partner. The Special Limited Partner shall be entitled to certain
distributions as provided in Section 5.2 and certain preferential allocations of
items of income and gain under Section 5.1. The Special Limited Partnership
Units will be subject to the transfer restrictions set forth in Article 9 and
will be subject to redemption pursuant to Section 8.6.

3. Construction. The provisions of this Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware; provided,
however, that any cause of action for violation of federal or state securities
laws shall not be governed by this Section 3.

4. Entire Amendment. This Amendment may not be amended or modified except in
writing signed by all parties.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Amended & Restated Limited Partnership Agreement as of the date and year first
above written.

 

RESOURCE INNOVATION OFFICE REIT, INC. By:  

/s/ Alan F. Feldman

  Name: Alan F. Feldman   Title: Chief Executive Officer RESOURCE INNOVATION
OFFICE HOLDINGS, LLC By: Resource Innovation Office REIT, Inc., its sole member
By:  

/s/ Alan F. Feldman

  Name: Alan F. Feldman   Title: Chief Executive Officer RESOURCE INNOVATION
OFFICE SLP, LLC By:  

/s/ Alan F. Feldman

  Name: Alan F. Feldman   Title: Chief Executive Officer